                      UNITED STATES BANKRUPTCY COURT 

                       EASTERN DISTRICT OF MICHIGAN 



In Re: FAITH D. WILLIAMS                              Case No: 18-51049 - TJT
                                                      Chapter 13
                                                       Hon. THOMAS TUCKER
      Debtor(s)

--------------------~/
                           NOTICE OF APPEARANCE AND
                              REQUEST FOR SERVICE


        PLEASE TAKE NOTICE that BUTLER ROWSE-OBERLE PLLC represent
MORTGAGE CENTER L.L.C.in the above captioned matter. Please serve copies of
all notices and pleading to the following address:



                           BUTLER ROWSE-OBERLE PLLC 

                               24525 Harper Avenue 

                            St. Clair Shores, MI 48080 




                                              /s/ Karen Rowse-Oberle (P41893)
                                              Attorney for Creditor
                                              24525 Harper Avenue
                                              St. Clair Shores, MI 48080
                                              (586) 777-0770
                                               krowse-oberle@brolawpllc.com
OCTOBER   ~2018




   18-51049-tjt   Doc 22   Filed 10/18/18   Entered 10/18/18 10:58:54   Page 1 of 1
